UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4964



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


OLUFUNSHO E. OSHUNLETI, a/k/a F.J.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CR-02-37)


Submitted:   April 24, 2003                   Decided:   May 1, 2003


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Mirman, ST. CLAIR, ST. CLAIR, BRAGG, MIRMAN, SANDWICH AND
ROSENBLUM, Norfolk, Virginia, for Appellant.      Paul J. McNulty,
United States Attorney, Darryl J. Mitchell, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Olufunsho E. Oshunleti appeals from the judgment of the

district court convicting him upon his guilty plea of conspiring to

commit bank fraud and uttering forged or counterfeited securities

in violation of 18 U.S.C. §§ 2, 371, 513, 1344 (2000).   Oshunleti

claims that district court abused its discretion by denying his

motion for a continuance made on the morning of trial in order that

he be allowed to obtain new counsel.      Our review of the record

discloses that Oshunleti failed to demonstrate good cause for the

continuance.   His motion was untimely.     Moreover, he failed to

demonstrate a conflict so great as to create a total lack of

communication between himself and defense counsel. Accordingly, we

conclude that the district court did not abuse its discretion in

denying Oshunleti’s motion for a continuance. See United States v.

Mullen, 32 F.3d 891, 895 (4th Cir. 1994). We affirm his convictions

and sentence. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2